DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021, 01/13/2022, 04/11/2022, and 07/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive since it does not incorporate the inventive concept found in the independent claims regarding the calculation of an amount of time needed to charge the battery.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Amendment
Acknowledgment is made of the preliminary amendment filed on 04/14/2021 in which claims 1-20 were canceled and claims 21-40 added. Therefore, claims 21-40 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 24, line 2 states the user control is coupled to the second controller. The claims have so far not introduced any second controller. For the purposes of the rejection below it is assumed Applicant meant the first controller.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-25, 27-28, 31-32, 34-35, and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Pozsgay [US 6,928,372].
With respect to claims 21, 28, and 35, Pryor discloses a method of charging a battery of a vehicle [abstract], the method comprising: establishing an electrical connection between a plug at a terminal end of an electrical charging cord and the vehicle [via plug 102 from mains 104 to vehicle 100]; supplying power to the vehicle via the electrical charging cord and the plug [implicit operation of a vehicle charger plug]; detecting, with a controller, a level of charge of the battery [controller 114 detects battery voltage and charge level] calculating charging time duration [par. 0025], a display [120], and a transmitter to wirelessly transmit data to a remote controller [124/126]. However, Pryor fails to explicitly disclose determining with the controller, at least one charging parameter of the vehicular charger to be used in charging the battery, the at least one charging parameter comprising at least one of a group consisting of a voltage and an amperage; calculating, with the controller, an amount of time needed to charge the battery based at least in part upon the level of charge of the battery and the at least one charging parameter; and displaying, with the controller, the amount of time needed to charge the battery on the display. 
Pozsgay teaches a method for estimating time to recharge a battery by determining with a controller [microprocessor], at least one charging parameter of the vehicular charger to be used in charging the battery, the at least one charging parameter comprising at least one of a group consisting of a voltage and an amperage [charge rate seen in step 108; i.e. a charging current]; calculating, with the controller, an amount of time needed to charge the battery [calculated charge time in Figure 2] based at least in part upon the level of charge of the battery [capacity in step 108] and the at least one charging parameter [charge rate]; and displaying, with the controller, the amount of time needed to charge the battery on the display [calculated time is forwarded to a display at step 110]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to include estimating the time remaining of recharging and outputting on a display for the benefit of quickly indicating to a user how much time is remaining in the charging process as stated by Pozsgay. 
Note claims 21 and 35 simply state the controller is “adapted to”. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. Pryor’s controller is able to perform the claimed functions as detailed above. 

With respect to claims 24-25, 31-32, and 39-40, Pryor further discloses receiving, via a user interface [120], a selection by a user to delay charging of the battery; and automatically resuming battery charging after the period of time, the selection being a time-of-day [Fig. 3; charging is delayed until the charge initialization time that was entered by the user has been reached].

With respect to claim 27, Pryor further discloses a transmitter [124/126] coupled to the controller and configured to wirelessly transmit the level of charge of the battery to another controller remote from the vehicle and the battery [par. 0025].

With respect to claim 34, Pryor further discloses wirelessly transmitting a level of charge of the battery to another controller remote from the vehicle and the battery [par. 0025; current charge level is wirelessly transmitted to fleet charging controller 164], however, while Pryor discloses in Figure 5 that controller 164 is represented as a computer with a display, Pryor fails to explicitly say the data is for display to a user of the other controller.
Displaying of already measured data is an extra-solution activity and since the controller 164 is receiving the data of the current charge level to a computer that is remote and has a display, it would have been obvious to a person having ordinary skill in the art to configure the data to be displayed for a user of the controller for the benefit of allowing the user of the fleet charging system to quickly see the charging levels of the batteries connected to the system and to more accurately determine optimal charging time distribution as stated by Pryor. 

Claims 22, 29, 36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Pozsgay [US 6,928,372] as applied above, and further in view of Hobbs [US 6,963,186].
With respect to claims 22 and 36, Pryor discloses an outlet but fails to disclose a housing located along the electrical power cord in which a controller and display are housed.
Hobbs teaches an electric vehicle recharging system utilizing an electrical charging cord connected from a housing located along the electrical power cord [Fig. 1; 100] and housing a controller and a display [Fig. 2; 270; display 107 which includes a display of an amount of time estimated to complete the charge, col. 7 lines 1-67]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to include a charging housing located along the electrical power cord and including a controller and display for the benefit of providing a charging station housing for various circuitry component such as converters thereby allowing charging current up to 100 amps/100 volts as stated by Hobbs as well as allowing the user to quickly and easily see the related charging information and offer user input controls as stated by Hobbs. 

With respect to claims 29 and 38, Pryor discloses an outlet but fails to disclose supplying power to the electrical charging cord from a cabinet to which the electrical charging cord is attached.
Hobbs teaches an electric vehicle recharging system utilizing an electrical charging cord connected from a cabinet and to the vehicle [Fig. 1; 100]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to include a charging cabinet from which the charging cord is connected for the benefit of providing a charging station housing for various circuitry component such as converters thereby allowing charging current up to 100 amps/100 volts as stated by Hobbs. 

Claims 23 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Pozsgay [US 6,928,372] as applied above, and further in view of Rondoni et al. [US 8,193,766].
With respect to claims 23 and 30, Pozsgay fails to disclose repeating the calculating step during the course of a charging session to identify updated amounts of time needed to charge the battery; and repeating the displaying step during the course of the charging session to update the display with the updated amounts of time needed to charge the battery.
Rondoni teaches a time remaining to charge a device system wherein repeating the calculating step during the course of a charging session to identify updated amounts of time needed to charge the battery and repeating the displaying step during the course of the charging session to update the display with the updated amounts of time needed to charge the battery [col. 10 lines 9-67; abstract, during charging updated estimates are provided until charging is complete].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to include updating the estimated time to completion for the benefit of quickly indicating to a user a more accurate time left for charging, i.e. an “up-to-date” time remaining as the recharging operation progresses.  

Claims 26 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Pozsgay [US 6,928,372] as applied above, and further in view of  Vasant [US 7,243,746].
With respect to claims 26 and 33, Pryor as applied above discloses display of the amount of time need to charge the battery. However, while Pryor discloses measuring a level of charge of the battery he fails to explicitly disclose that value is displayed. Such a technique is trivial in the art. For example, Vasant teaches displaying a level of charge of the battery [Fig. 11]. It would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to include displaying the level of charge of the battery for the benefit of quickly indicating to a user the current “fuel” level of the vehicle thereby allowing the user to ascertain a range of the vehicle (i.e. a full battery level equates to full range/distance).  
Furthermore, it would have been obvious to a person with ordinary skill to simultaneously display both sets of information on the display for the benefit of providing the user with all available information pertinent to the recharging operation, thereby allowing the user to see what level the battery is currently at as well as how long until the recharging operation is completed which would further allow the user to make cost-benefit decisions for their current situation, i.e. is one hour left of waiting worth another 20% of charge range. 

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Pozsgay [US 6,928,372], and Hobbs [US 6,963,186] as applied above, and further in view of Rondoni et al. [US 8,193,766].
With respect to claim 37, Pozsgay fails to disclose repeating the calculating step during the course of a charging session to identify updated amounts of time needed to charge the battery; and repeating the displaying step during the course of the charging session to update the display with the updated amounts of time needed to charge the battery.
Rondoni teaches a time remaining to charge a device system wherein repeating the calculating step during the course of a charging session to identify updated amounts of time needed to charge the battery and repeating the displaying step during the course of the charging session to update the display with the updated amounts of time needed to charge the battery [col. 10 lines 9-67; abstract, during charging updated estimates are provided until charging is complete].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to include updating the estimated time to completion for the benefit of quickly indicating to a user a more accurate time left for charging, i.e. an “up-to-date” time remaining as the recharging operation progresses.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859